Citation Nr: 1639609	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-10 215	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claims of entitlement to service connection for diabetic retinopathy and entitlement to service connection for erectile dysfunction.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new videoconference hearing had been conducted.  In a June 2014 decision, the Board vacated its April 2012 decision.  

In January 2015, the Veteran was notified that he was scheduled for a videoconference hearing in February 2015.  The day of the hearing the Veteran informed VA he would not be able to attend his hearing because of inclement weather, and requested that his videoconference hearing be rescheduled.  In March 2015, the Board found that good cause was shown for his failure to appear, and remanded the matter so that a videoconference hearing could be rescheduled.

Per an April 8, 2015 Report of General Information, the Veteran was contacted by telephone and agreed to appear for a videoconference hearing before the Board on May 14, 2015.  An April 8, 2015 letter to the Veteran confirmed the telephone conversation, and that his videoconference was scheduled for May 14, 2015.  The Veteran did not report for his May 2015 hearing before the Board.  Contrary to the assertions of the Veteran's former representative in a July 2015 informal hearing presentation, the Board finds that the Veteran received adequate notice of the May 2015 hearing.  Specifically, he was notified more than 30 days in advance by letter, a copy of which was also sent to his representative.  As the Veteran failed to report for the May 2015 hearing without good cause, the Board finds it may proceed with further adjudication of these claims without the further scheduling of a hearing.

By a decision dated in August 2015, the Board denied the Veteran's claim of entitlement to service connection for diabetic retinopathy, and remanded the claim of entitlement to service connection for erectile dysfunction for further development.  The Veteran appealed the Board's August 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMR) requesting that the Court vacate the part of the Board's decision which denied entitlement to service connection for diabetic retinopathy.  In a March 2016 order, the Court endorsed the JMR, and the Veteran's claim of entitlement to service connection for diabetic retinopathy has been returned to the Board for compliance with the instructions in the March 2016 Court-adopted JMR.

The March 2016 JMR concluded that in its August 2015 decision, the Board erred by not correctly applying the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The JMR concluded that the Veteran's claim of service connection for diabetic retinopathy reasonably encompassed the diagnosis of bilateral glaucoma, and that the Board should have treated the issues as a single claim and remanded the matter.  The Court concluded the matter should be remanded for development and readjudication.  

However, per a September 2015 rating decision, the RO denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus with cataracts and glaucoma, and noted the Veteran's cataracts and glaucoma would be included as part of his diabetic process, and a separate evaluation would be considered if the condition became worse.  Accordingly, the Board finds the September 2015 rating decision represents a full grant of the benefits sought regarding the Veteran's glaucoma and cataracts, and therefore the issue of entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type II, is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In a July 2016 brief, the Veteran's representative argued the Veteran is entitled to a separate, compensable disability rating for his bilateral glaucoma and cataracts.  However, the Board finds it only had jurisdiction over the issue of entitlement to service connection for bilateral glaucoma and cataracts, and per the discussion below, finds it does not have jurisdiction over the issue of entitlement to a compensable disability rating for these disabilities at this time. 

In May 2016, VA received the Veteran's notice of disagreement with the September 2015 rating decision.  This notice of disagreement placed the following issues in appellate status: entitlement to a disability rating in excess of 80 percent for diabetic nephropathy; entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the right lower extremity; entitlement to a disability rating in excess of 30 percent for peripheral neuropathy of the left lower extremity; entitlement to a disability rating in excess of 30 percent for bronchial asthma; entitlement to a disability rating in excess of 20 percent for diabetes mellitus with cataracts and glaucoma; entitlement to service connection for residuals of stroke to include post-void dribbling; entitlement to service connection for tinea pedis; whether new and material evidence has been received to reopen a claim of entitlement to service connection for morbid obesity; whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus; entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days; and entitlement to a total disability rating based on individual unemployability.  However, the Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include treatment records from the Minneapolis VA Healthcare System (HCS) dated March 2010 to January 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current erectile dysfunction is caused or aggravated by his diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for erectile dysfunction as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin is met, as the evidence of record contains diagnoses of erectile dysfunction.  See, e.g., November 2015 VA examination report; November 2014 VA examination report; July 2010 VA examination report.

The second element under Wallin is also met, as entitlement to service connection for diabetes mellitus, type II, was established in an August 2010 rating decision.  See also June 2010 Board decision.

The Board finds the third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  

A March 2005 VA Agent Orange examination report concluded that the Veteran had erectile dysfunction as a complication of his diabetes mellitus. 

However, July 2010 and April 2011 VA medical opinions found that the Veteran did not have erectile dysfunction secondary to his service-connected diabetes.  After their review of the evidentiary record, interview with the Veteran, and the July 2010 physical examination, these VA examiners opined that the Veteran's erectile dysfunction was not caused or aggravated by his diabetes mellitus because the Veteran did not have microvascular disease at the time of his diagnosis with erectile dysfunction.

Multiple November 2014 VA examination reports regarding the Veteran's diabetes, including a reproductive organ examination, indicated that the Veteran had erectile dysfunction secondary to diabetes, or more specifically, due to a multifactorial cause of diabetes, hypertension, obesity, and unspecified medications.  A February 2015 VA nervous system examination also noted the Veteran to have a diagnosis of erectile dysfunction, and indicated that as it had occurred long before the Veteran's stroke, it was likely related to his diabetes.

On remand, the Veteran was afforded a new VA examination in November 2015.  The VA examiner reviewed the evidentiary record, interviewed the Veteran, and performed a physical examination.  The November 2015 VA examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by service because the cause of the Veteran's erectile dysfunction is multifactorial, which was specified in the examination report as "multifactorial - diabetes, obesity."

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's service-connected diabetes mellitus, type II, and his erectile dysfunction.  Accordingly, the Board finds that a grant of service connection is warranted for erectile dysfunction.  38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for erectile dysfunction is granted.


REMAND

Since the August 2015 Board decision, VA treatment records from the Minneapolis VA HCS dated through September 2015 were associated with the evidentiary record.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2015).  Neither the Veteran nor his representative has waived AOJ consideration of the updated VA treatment records, and the AOJ has not issued a supplemental statement of the case with consideration of the newly received evidence.  On remand, the AOJ should issue a new supplemental statement of the case that considers all the evidence of record. 

Further, the Veteran has indicated that he continues to receive treatment from the Minneapolis VA HCS.  See, e.g., September 2016 VA Form 21-4142; March 2016 VA Form 21-4142; September 2015 VA Form 21-4142.  On remand, updated VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment records from the Minneapolis VA HCS from September 2015 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, considering all the evidence of record since the January 2012 statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


